UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the RegistrantS Filed by a party other than the Registrant£ Check the appropriate box: SPreliminary Proxy Statement £Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £Definitive Proxy Statement £Definitive Additional Materials £Soliciting Material Pursuant to Section 240.14a-12 Old Mutual Funds II (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: OLD MUTUAL FUNDS II ON BEHALF OF THE OLD MUTUAL STRATEGIC SMALL COMPANY FUND , 2008 Dear Shareholder: Old Mutual Funds II (Trust) will hold a special meeting of shareholders on February 20, 2009 in Denver, Colorado. The purpose of the meeting is to vote on an important proposal affecting the Trust and you as a shareholder of the Old Mutual Strategic Small Company Fund (the Fund).This package contains important information about the proposal, a proxy, a business reply envelope permitting you to vote by mail and simple instructions on how to vote by phone or via the Internet. The Board of Trustees of the Trust (the Board), on behalf of the Fund, requests your vote on a proposal to approve a new sub-advisory agreement with Ashfield Capital Partners, LLC (Ashfield).If the sub-advisory agreement is approved by shareholders, Ashfield will become a sub-adviser to the Fund on or about February 28, 2009. The Fund is currently sub-advised by three sub-advisers:Copper Rock Capital Partners, LLC (Copper Rock); Eagle Asset Management, Inc (Eagle); and Liberty Ridge Capital, Inc. (Liberty Ridge).Each sub-adviser provides sub-advisory services to a portion (a sleeve) of the Funds assets pursuant to their respective sub-advisory agreements. Effective on or about February 28, 2009, the sub-advisory agreement with Liberty Ridge will be terminated, and the Board and the Funds investment adviser, Old Mutual Capital Inc. (Old Mutual Capital), are recommending that Ashfield replace Liberty Ridge as a sub-adviser to the Fund.Eagle and Copper Rock will remain sub-advisers to the Fund pursuant to their respective sub-advisory agreements. In recommending Ashfield, the Board and Old Mutual Capital favorably considered the compatibility of Ashfields small cap growth investment strategy with Copper Rocks and Eagles investment strategies.Additional details about the proposed Reorganization are described in the enclosed Proxy Statement. This proposal will be presented to shareholders of the Fund at a special meeting of shareholders to be held on February 20, 2009 in Denver, Colorado, and at any adjournments thereof. This package contains important information about the proposal, a proxy, a business reply envelope permitting you to vote by mail and simple instructions on how to vote by phone or via the Internet.We encourage you to read the entire Proxy Statement, which describes the proposal in detail. THE FUNDS BOARD HAS CAREFULLY CONSIDERED THE PROPOSAL, BELIEVES THE PROPOSAL TO BE IN THE BEST INTERESTS OF FUND SHAREHOLDERS, AND UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSAL. You can vote in one of four ways: BY MAIL using the enclosed proxy card; BY INTERNET through the website listed in the proxy voting instructions; BY TELEPHONE by calling and following the recorded instructions; or IN PERSON at the special meeting of shareholders on February 20, 2009. Your vote is extremely important, no matter how many shares you own.If we do not receive sufficient votes to approve the proposal, we may have to send additional mailings or conduct telephone solicitations.If you have any questions about the proposal, please call our proxy solicitor, Broadridge at . Thank you for your response and we look forward to preserving your trust as a valued shareholder over the long term. Sincerely, Leigh A. Wilson Chairman Old Mutual Funds II OLD MUTUAL FUNDS II Old Mutual Strategic Small Company Fund NOTICE OF MEETING OF SHAREHOLDERS
